DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al. (US 2017/0347061 A1), hereinafter referred to as Wang.
Regarding claim 1, Wang teaches a server for providing an image by using artificial intelligence (Al), the server comprising: 
one or more processors configured to execute one or more instructions stored in the server (Wang ¶0201: “also provide a backup of any sections of visual data passing through the servers, thereby offering a solution in the case of loss of data at a site local to the recording or reconstruction of a section of visual data”; Wang ¶0324: “computer program product comprising software code to effect the method and/or apparatus”) to: 
select a down-scaling deep neural network (DNN) setting information among a plurality of down-scaling DNN setting information for Al down-scaling an original image of at least one frame (Wang ¶0025: “The above formula further illustrates a direct relationship between the bitrate and the resolution of the video, i.e., variables w and h. In order to reduce the resolution of video, several techniques exist to downscale the resolution of video data to reduce the bitrate”; Wang ¶0165: “it is proposed to use deep learning techniques and convolutional neural network models”; Wang ¶0414: “estimate a high resolution image given a low resolution image that is downscaled or downsampled from a corresponding high resolution image. In some cases, for example video compression, the down sampling operation can be deterministic and known: to produce the low resolution image from the high resolution image, the high resolution image can be convolved using a Gaussian filter (but other filters can be used), thus simulating a point spread function in a camera, then downsampled by a upscaling ratio r”), 
obtain a down-scaled image of the at least one frame by performing the Al down-sealing of the original image of the at least one frame through a down-scaling DNN which is set with the selected down-scaling DNN setting information (Wang ¶0025, ¶0165, & ¶0414 discussed above), and 
obtain Al data related to the Al down-scaling and obtain image data by encoding the down-scaled image of the at least one frame, to obtain a video file including the image data and the Al data (Wang ¶0082: “the method additionally comprises a step of encoding the one or more sections of higher quality visual data and/or the one or more sections of lower-quality visual data”; Wang ¶0484: “the data stored relating to the example or training video can be metadata or metrics related to the video data, or it can be samples or features of the example or training video”; Wang ¶0558: “the received video/image data can already have been divided into scenes and classified by the transmitting network node, in which case the data received by the receiving node will contain metadata for each of the scenes contained within it that identifies the scene content type”). 

Regarding claim 2, Wang teaches an electronic device for displaying an image by using an artificial intelligence (AI), the electronic device comprising: 
a display (Wang ¶0081: “in order for the second node to display the visual data from the first node”; Wang ¶0156: “enable a higher-quality visual data to be displayed when compared to transmitting higher-quality visual data alone”); and 
one or more processors configured to execute one or more instructions stored in the electronic device (Wang ¶0201 & ¶0324 discussed above) to: 
receive a video file including image data and Al data about Al up-scaling of the image data (Wang ¶0027: “various ‘upscaling’ techniques exist to increase the resolution of video data/signals”; Wang ¶0212: “the final layer can be a sub-pixel convolution layer that is capable of upscaling low resolution feature maps into high resolution output”), 
obtain the Al data and obtain the image data, reconstruct a down-scaled image of at least one frame by decoding the image data, obtain up-scaling deep neural network (DNN) setting information of the at least one frame used to perform the AI up-scaling on the at least one frame through an up-scaling deep neural network selected from among a plurality of DNNs related to a plurality of up-scaling DNN setting information based on the Al data (Wang ¶0082, ¶0165, ¶0414, ¶0484 & ¶0558 discussed above), 
generate an Al up-scaled image corresponding to the down-scaled image by performing the AI up-scaling of the down-scaled image through the selected up-scaling deep neural network (Wang Fig. 7), and 
provide on the display of the electronic device, the Al up-scaled image (Wang ¶0081 & ¶0156 discussed above). 

Regarding claim 3, Wang teaches a non-transitory computer-readable recording medium having stored thereon a video file (Wang ¶0324 discussed above), wherein the video file comprises 
image data including encoding information of a down-scaled image generated by Al down-scaling an original image (Wang ¶0082: “optionally the one or more sections of lower-quality visual data may be generated from the high-quality visual data using a process comprising down-sampling”; Wang ¶0194: “Optionally the step of lowering the quality of a section of visual data is performed using down-sampling”); and 
Al data about AI up-scaling of the down-scaled image to be reconstructed according to the image data (Wang ¶0205: “upsampling filters for use with encoding and decoding of visual data”; Wang ¶0301: “video may be used in the method, enabling the techniques to be applied to lower-resolution video data and upscaling it to corresponding higher resolution video data”), wherein the Al data comprises: 
Al data about up-scaling deep neural network (DNN) setting information used for performing the AI up-scaling of the at least one frame through an up-scaling deep neural network selected from among a plurality of DNNs related to a plurality of DNN setting information (Wang ¶0129: “the algorithm comprises one or more convolutional neural networks”; Wang ¶0165: “a convolutional neural network; or a recurrent neural network; or a deep belief network; or a dictionary learning algorithm; or a parameter; or a mapping function”).

Regarding claim 4, Wang teaches the non-transitory computer-readable recording medium of claim 3, wherein the Al data about the up-scaling deep neural network (DNN) setting information comprises at least one of:
video Al data about at least one piece of up-scaling DNN setting information used to perform the Al up-scaling of all of a plurality of frames included in the image data; video segment Al data about at least one piece of up-scaling DNN setting information used to perform the Al up-scaling of the plurality of frames included in a video segment; frame group Al data about at least one piece of up-scaling DNN setting information used to perform the Al up-scaling of the plurality of frames included in a frame group; or frame AI data about up-scaling DNN setting information used to perform the Al up- scaling of a current frame (Note that only one of the alternative limitations is required by the claim language, e.g., “at least one of …” Wang Fig. 15: 330; Wang Fig. 18: 1530 – the video data is separated into frame groups).

Regarding claim 6, Wang teaches the non-transitory computer-readable recording medium of claim 3, wherein the AI data about at least one piece of up-scaling DNN setting information comprises at least one of: 
channel information indicating a color channel to which the Al up-scaling is performed; target bitrate information indicating a bitrate of the down-scaled image; or resolution information related to resolution of an Al up-scaled image or the original image (Note that only one of the alternative limitations is required by the claim language, e.g., “at least one of …” Wang ¶0422: “where C is the number of colour channels in the original image and r the resampling ratio”). 

Regarding claim 7, Wang teaches the server of claim 1, wherein the Al data includes at least one of an index indicating DNN setting information for down-scaling among a plurality of DNN setting information for down-scaling, information related to at least one of a resolution difference between the original image and the down-scaled image, a bitrate regarding the image data, a quantization parameter regarding the image data, a resolution of the down-scaled image, or a codec type used to encode the down-scaled image (Note that only one of the alternative limitations is required by the claim language, e.g., “at least one of …” Wang ¶0024: “The above formula also illustrates the direct relationship between the bitrate and the complexity of the image sequences, i.e. variable m … The newer proposed video compression techniques, such as H.265, HEVC and VP9, seek to improve upon the motion prediction and intra-frame compression of previous techniques, i.e. optimising a value form”; Wang ¶0136: “allow for lower quality sections to be transmitted as re-encoded visual data in the original code (or optionally re-encoded using a more optimal codec and/or at a lower quality in some embodiments)”). 

Regarding claim 8, Wang teaches the electronic device of claim 2, wherein the Al data includes at least one of an index indicating DNN setting information for down-scaling among a. plurality of DNN setting information for down-scaling, information related to at least one of a resolution difference between the original Image and the down-scaled image, a bitrate regarding the image data, a quantization parameter regarding the image data, a resolution of the down-scaled image, or a codec type used to encode the down-scaled image (Note that only one of the alternative limitations is required by the claim language, e.g., “at least one of …” Wang ¶0024 & ¶0136 discussed above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,819,992 and claims 1-9 of U.S. Patent No. 11,190,782. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to servers, methods, devices, and computer-readable media for encoding and decoding an image using AI data and DNN by up-scaling and/or down-scaling the image.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art of record teaches that it was known at the time the application was filed to use the non-transitory computer-readable recording medium of claim 4, wherein: the Al data comprises at least one of frame group Al data dependency information and omitting similar/redundant image regions (Note that only one of the alternative limitations is required by the claim language, e.g., “at least one of …” Wang ¶0400: “can be used in some embodiments to filter out patches which have low variances and ignoring these areas of the image”). 
However, the prior art, alone or in combination, does not appear to teach or suggest that when the video segment AI data dependency information indicates that the AI data about at least one piece of up-scaling DNN setting information is the same between the current video segment and the consecutive previous video segment, the video segment Al data about at least one piece of up-scaling DNN setting information about the current video segment is omitted from the Al data, when the frame group Al data dependency information indicates that the frame group Al data about at least one piece of up-scaling DNN setting information is the same between the current frame group and the consecutive previous frame group, the frame group Al data about at least one piece of up-scaling DNN setting information about the current frame group is omitted from the A I data, and when the frame Al data dependency information indicates that the frame Al data about at least one piece of up-scaling DNN setting information is the same between the current frame and the consecutive previous frame, the frame Al data about at least one of up-scaling DNN setting information about the current frame is omitted from the Al data  (note that all three conditions are required by the claim language).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667